Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 06740 Legg Mason Partners Institutional Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: Funds Investors Services 1-800-822-5544 or Institutional Shareholder Services 1-888-425-6432 Date of fiscal year end: October 31 Date of reporting period: January 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS INSTITUTIONAL TRUST SMASh SERIES EC FUND FORM N-Q January 31, 2008 Notes to Schedule of Investments (unaudited) Investment in SMASh Series EC Portfolio, at value $37,089,189. 1. Organization and Significant Accounting Policies SMASh Series EC Fund (the Fund) is a separate non-diversified series of Legg Mason Partners Institutional Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Fund invests all of its investable assets in SMASh Series EC Portfolio (the Portfolio), a series of Master Portfolio Trust, a management investment company that has the same investment objective as the Fund. Shares of the Fund may be purchased only by or on behalf of separately managed account clients where an affiliate of Legg Mason Partners Fund Advisor, LLC (LMPFA) has an agreement to serve as investment adviser or subadviser (each such affiliate, a Managed Account Adviser) to the account with the managed account program or sponsor (the Program Sponsor) (typically, a registered investment adviser or broker/dealer) or directly with the client. Shareholders of the Fund pay fees to their separately managed account sponsor, some of which are paid to affiliates of LMPFA in lieu of a management fee being charged by LMPFA to the Fund. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. The Fund records its investment in the Portfolio at value. The value of such investments in the Portfolio reflects the Funds proportionate interest (99.99% at January 31, 2009) in the net assets of the Portfolio. Valuation of securities by the Portfolio is discussed in Note 1(a) of the Portfolios Notes to Schedule of Investments, which are included elsewhere in this report. 2. Recent Accounting Pronouncement In March 2008, FASB issued the Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about the Funds derivative and hedging activities, including how such activities are accounted for and their effect on the Funds financial position, performance and cash flows. Management is currently evaluating the impact the adoption of FAS 161 will have on the Funds financial statements and related disclosures. 1 SMASh Series EC Portfolio Schedule of Investments (unaudited) January 31, 2009 Face Amount Security Value CORPORATE BONDS & NOTES  53.8% CONSUMER DISCRETIONARY  6.1% Auto Components  0.3% Allison Transmission Inc., Senior Notes, 11.250% due 11/1/15 (a)(b) $ Visteon Corp., Senior Notes: 8.250% due 8/1/10 12.250% due 12/31/16 (a) Total Auto Components Automobiles  0.9% Ford Motor Co., Notes, 7.450% due 7/16/31 General Motors Corp., Senior Debentures, 8.375% due 7/15/33 Total Automobiles Diversified Consumer Services  0.2% Education Management LLC/Education Management Finance Corp., Senior Subordinated Notes, 10.250% due 6/1/16 Hotels, Restaurants & Leisure  0.6% Caesars Entertainment Inc., Senior Subordinated Notes, 8.125% due 5/15/11 Denny's Holdings Inc., Senior Notes, 10.000% due 10/1/12 Sbarro Inc., Senior Notes, 10.375% due 2/1/15 Station Casinos Inc., Senior Notes: 6.000% due 4/1/12 7.750% due 8/15/16 Total Hotels, Restaurants & Leisure Household Durables  0.2% 80,000 Norcraft Cos. LP/Norcraft Finance Corp., Senior Subordinated Notes, 9.000% due 11/1/11 Internet & Catalog Retail  0.0% Expedia Inc., Senior Notes, 8.500% due 7/1/16 (a) Leisure Equipment & Products  1.2% Eastman Kodak Co., 7.250% due 11/15/13 Media  2.0% Affinion Group Inc., Senior Notes, 10.125% due 10/15/13 130,000 CCH I LLC/CCH I Capital Corp., Senior Secured Notes, 11.000% due 10/1/15 (c) Cengage Learning Acquisitions Inc., Senior Notes, 10.500% due 1/15/15 (a) CSC Holdings Inc., Senior Notes, 6.750% due 4/15/12 100,000 Dex Media West LLC/Dex Media Finance Co., Senior Notes, 8.500% due 8/15/10 DIRECTV Holdings LLC/DIRECTV Financing Co. Inc., Senior Notes, 8.375% due 3/15/13 EchoStar DBS Corp., Senior Notes, 7.125% due 2/1/16 Idearc Inc., Senior Notes, 8.000% due 11/15/16 R.H. Donnelley Corp., Senior Notes, 8.875% due 10/15/17 Total Media Multiline Retail  0.5% Dollar General Corp.: Senior Notes, 10.625% due 7/15/15 Senior Subordinated Notes, 11.875% due 7/15/17 (b) Neiman Marcus Group Inc., Senior Secured Notes, 7.125% due 6/1/28 Total Multiline Retail Specialty Retail  0.2% Blockbuster Inc., Senior Subordinated Notes, 9.000% due 9/1/12 See Notes to Schedule of Investments. 2 SMASh Series EC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Specialty Retail  0.2% (continued) Michaels Stores Inc., Senior Notes, 10.000% due 11/1/14 $ Total Specialty Retail TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES  0.6% Beverages  0.2% Constellation Brands Inc., Senior Notes, 8.375% due 12/15/14 Tobacco  0.4% Alliance One International Inc., Senior Notes: 8.500% due 5/15/12 11.000% due 5/15/12 Total Tobacco TOTAL CONSUMER STAPLES ENERGY  5.8% Energy Equipment & Services  0.4% Complete Production Services Inc., Senior Notes, 8.000% due 12/15/16 Key Energy Services Inc., Senior Notes, 8.375% due 12/1/14 Total Energy Equipment & Services Oil, Gas & Consumable Fuels  5.4% Belden & Blake Corp., Secured Notes, 8.750% due 7/15/12 Chesapeake Energy Corp., Senior Notes: 6.875% due 1/15/16 6.250% due 1/15/18 El Paso Corp.: Medium-Term Notes, 7.750% due 1/15/32 Senior Subordinated Notes, 7.000% due 6/15/17 Enterprise Products Operating LP, Junior Subordinated Notes, 8.375% due 8/1/66 (d) EXCO Resources Inc., Senior Notes, 7.250% due 1/15/11 Intergas Finance BV, Bonds, 6.375% due 5/14/17 (a) International Coal Group Inc., Senior Notes, 10.250% due 7/15/14 Petroplus Finance Ltd., Senior Notes, 7.000% due 5/1/17 (a) Whiting Petroleum Corp., Senior Subordinated Notes, 7.000% due 2/1/14 Williams Cos. Inc.: Debentures, 7.500% due 1/15/31 Notes, 8.750% due 3/15/32 Total Oil, Gas & Consumable Fuels TOTAL ENERGY FINANCIALS  15.1% Commercial Banks  4.2% HSBK Europe BV, 9.250% due 10/16/13 (a) ICICI Bank Ltd., Subordinated Bonds: 6.375% due 4/30/22 (a)(d) 6.375% due 4/30/22 (a)(d) TuranAlem Finance BV, Bonds: 8.250% due 1/22/37 (a) 8.250% due 1/22/37 (a) Total Commercial Banks Consumer Finance  9.9% Ford Motor Credit Co.: Notes, 7.375% due 10/28/09 Senior Notes: 9.750% due 9/15/10 9.875% due 8/10/11 See Notes to Schedule of Investments. 3 SMASh Series EC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Consumer Finance  9.9% (continued) 12.000% due 5/15/15 $ 8.000% due 12/15/16 GMAC LLC: 7.500% due 12/31/13 (a) 8.000% due 12/31/18 (a) 8.000% due 11/1/31 (a) Senior Notes: 6.000% due 4/1/11 (a) 6.875% due 9/15/11 (a) 6.000% due 12/15/11 (a) 6.625% due 5/15/12 (a) SLM Corp., Senior Notes, 1.319% due 7/26/10 (d) Total Consumer Finance Diversified Financial Services  0.9% AAC Group Holding Corp., Senior Discount Notes, 10.250% due 10/1/12 (a) 54,000 El Paso Performance-Linked Trust Certificates, Senior Notes, 7.750% due 7/15/11 (a) Leucadia National Corp., Senior Notes, 7.125% due 3/15/17 Vanguard Health Holdings Co., I LLC, Senior Discount Notes, step bond to yield 12.761% due 10/1/15 190,000 Vanguard Health Holdings Co., II LLC, Senior Subordinated Notes, 9.000% due 10/1/14 Total Diversified Financial Services Real Estate Management & Development  0.1% Realogy Corp., Senior Subordinated Notes, 12.375% due 4/15/15 TOTAL FINANCIALS HEALTH CARE  1.3% Health Care Providers & Services  1.3% HCA Inc.: Debentures, 7.500% due 11/15/95 Notes, 6.375% due 1/15/15 Senior Secured Notes: 9.125% due 11/15/14 9.250% due 11/15/16 9.625% due 11/15/16 (b) Tenet Healthcare Corp., Senior Notes, 9.875% due 7/1/14 US Oncology Holdings Inc., Senior Notes, 8.334% due 3/15/12 (b)(d) Total Health Care Providers & Services Pharmaceuticals  0.0% 50,000 Leiner Health Products Inc., Senior Subordinated Notes, 11.000% due 6/1/12 (c)(e) TOTAL HEALTH CARE INDUSTRIALS  2.4% Aerospace & Defense  0.5% Hawker Beechcraft Acquisition Co., Senior Notes, 8.875% due 4/1/15 (b) L-3 Communications Corp., Senior Subordinated Notes, 7.625% due 6/15/12 Total Aerospace & Defense Airlines  0.2% Continental Airlines Inc., 8.388% due 5/1/22 DAE Aviation Holdings Inc., Senior Notes, 11.250% due 8/1/15 (a) Total Airlines Building Products  0.5% Associated Materials Inc., Senior Subordinated Notes, 9.750% due 4/15/12 See Notes to Schedule of Investments. 4 SMASh Series EC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Commercial Services & Supplies  0.5% DynCorp International LLC/DIV Capital Corp., Senior Subordinated Notes, 9.500% due 2/15/13 $ Rental Services Corp., Senior Notes, 9.500% due 12/1/14 60,000 US Investigations Services Inc., Senior Subordinated Notes, 10.500% due 11/1/15(a) Total Commercial Services & Supplies Electrical Equipment  0.1% Sensata Technologies B.V., Senior Notes, 8.000% due 5/1/14 Industrial Conglomerates  0.0% Sequa Corp., Senior Notes: 11.750% due 12/1/15 (a) 13.500% due 12/1/15 (a)(b) Total Industrial Conglomerates Road & Rail  0.4% Hertz Corp., Senior Subordinated Notes, 10.500% due 1/1/16 Trading Companies & Distributors  0.2% H&E Equipment Services Inc., Senior Notes, 8.375% due 7/15/16 Penhall International Corp., Senior Secured Notes, 12.000% due 8/1/14 (a) Total Trading Companies & Distributors Transportation Infrastructure  0.0% Swift Transportation Co., Senior Secured Notes, 9.899% due 5/15/15 (a)(d) TOTAL INDUSTRIALS INFORMATION TECHNOLOGY  0.7% IT Services  0.6% SunGard Data Systems Inc., Senior Subordinated Notes, 10.250% due 8/15/15 Software  0.1% Activant Solutions Inc., Senior Subordinated Notes, 9.500% due 5/1/16 TOTAL INFORMATION TECHNOLOGY MATERIALS  4.3% Chemicals  0.1% Georgia Gulf Corp., Senior Notes, 10.750% due 10/15/16 Methanex Corp., Senior Notes, 8.750% due 8/15/12 (f) Total Chemicals Metals & Mining  3.5% Evraz Group SA, Notes, 8.875% due 4/24/13 (a) Freeport-McMoRan Copper & Gold Inc., Senior Notes, 8.375% due 4/1/17 Metals USA Inc., Senior Secured Notes, 11.125% due 12/1/15 50,000 Noranda Aluminium Holding Corp., Senior Notes, 8.345% due 11/15/14 (b)(c)(d) Novelis Inc., Senior Notes, 7.250% due 2/15/15 Ryerson Inc., Senior Secured Notes, 12.250% due 11/1/15 (a) Steel Dynamics Inc., Senior Notes: 7.375% due 11/1/12 7.750% due 4/15/16 (a) Tube City IMS Corp., Senior Subordinated Notes, 9.750% due 2/1/15 Vedanta Resources PLC, Senior Notes, 8.750% due 1/15/14 (a) Total Metals & Mining Paper & Forest Products  0.7% 180,000 Abitibi-Consolidated Co. of Canada, Senior Secured Notes, 13.750% due 4/1/11(a) NewPage Corp., Senior Secured Notes, 9.443% due 5/1/12 (d) See Notes to Schedule of Investments. 5 SMASh Series EC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Paper & Forest Products  0.7% (continued) Verso Paper Holdings LLC, 11.375% due 8/1/16 $ Total Paper & Forest Products TOTAL MATERIALS TELECOMMUNICATION SERVICES  6.9% Diversified Telecommunication Services  6.6% Frontier Communications Corp., Senior Notes, 7.875% due 1/15/27 Hawaiian Telcom Communications Inc., Senior Subordinated Notes, 12.500% due 5/1/15 (c)(e) Intelsat Bermuda Ltd., Senior Notes, 11.250% due 6/15/16 Intelsat Corp., Senior Notes, 9.250% due 8/15/14 (a) Level 3 Financing Inc., Senior Notes, 9.250% due 11/1/14 75,000 Nordic Telephone Co. Holdings, Senior Secured Bonds, 8.875% due 5/1/16 (a) Qwest Communications International Inc., 7.250% due 2/15/11 Vimpel Communications, Loan Participation Notes,, 8.375% due 4/30/13 (a) Virgin Media Finance PLC, Senior Notes, 9.125% due 8/15/16 Wind Acquisition Finance SA, Senior Bonds, 10.750% due 12/1/15 (a) Windstream Corp., Senior Notes, 8.625% due 8/1/16 Total Diversified Telecommunication Services Wireless Telecommunication Services  0.3% ALLTEL Communications Inc., Senior Notes, 10.375% due 12/1/17 (a)(b) TOTAL TELECOMMUNICATION SERVICES UTILITIES  10.6% Electric Utilities  0.1% Orion Power Holdings Inc., Senior Notes, 12.000% due 5/1/10 Gas Utilities  0.3% Suburban Propane Partners LP/Suburban Energy Finance Corp., Senior Notes, 6.875% due 12/15/13 Independent Power Producers & Energy Traders  10.2% AES Corp., Senior Notes: 7.750% due 3/1/14 7.750% due 10/15/15 8.000% due 6/1/20 (a) Dynegy Holdings Inc., Senior Notes, 7.750% due 6/1/19 Dynegy Inc., Bonds, 7.670% due 11/8/16 Edison Mission Energy, Senior Notes: 7.750% due 6/15/16 7.000% due 5/15/17 7.200% due 5/15/19 7.625% due 5/15/27 Energy Future Holdings, Senior Notes: 10.875% due 11/1/17 (a) 11.250% due 11/1/17 (a)(b) Mirant Mid Atlantic LLC, Pass-Through Certificates, 10.060% due 12/30/28 NRG Energy Inc., Senior Notes: 7.250% due 2/1/14 7.375% due 2/1/16 7.375% due 1/15/17 TXU Corp., Senior Notes: 5.550% due 11/15/14 6.500% due 11/15/24 See Notes to Schedule of Investments. 6 SMASh Series EC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Independent Power Producers & Energy Traders  10.2% (continued) 6.550% due 11/15/34 $ Total Independent Power Producers & Energy Traders TOTAL UTILITIES TOTAL CORPORATE BONDS & NOTES (Cost  $28,586,338) COLLATERALIZED SENIOR LOANS  5.7% CONSUMER DISCRETIONARY  1.7% Media 1.7% 495,000 Charter Communications Operating LLC, Term Loan B, 3.360% due 3/15/14 (d) Univision Communications Inc., Term Loan B, 2.659% due 9/15/14 (d) TOTAL CONSUMER DISCRETIONARY HEALTH CARE  2.3% Health Care Providers & Services  2.3% Community Health Systems Inc.: Delayed Draw Term Loan, 2.720% due 7/2/14 (d) Term Loan B, 4.445% due 7/2/14 (d) HCA Inc., Term Loan B, 6.012% due 11/1/13 (d) TOTAL HEALTH CARE INFORMATION TECHNOLOGY  0.6% IT Services  0.6% First Data Corp., Term Loan, 3.139% due 10/15/14 (d) MATERIALS  1.1% Paper & Forest Products  1.1% Georgia-Pacific Corp., Term Loan B1, 2.058% due 12/23/13 (d) TOTAL COLLATERALIZED SENIOR LOANS (Cost  $2,422,105) SOVEREIGN BONDS  7.9% Brazil  4.4% Brazil Nota do Tesouro Nacional: BRL 10.000% due 7/1/10 BRL 10.000% due 1/1/12 Total Brazil Canada  0.1% CAD Government of Canada, Bonds, 4.000% due 12/1/31 France  2.6% EUR Government of France, Bonds, 3.750% due 4/25/17 Germany  0.8% EUR Bundesrepublik Deutschland, Bonds, 3.750% due 1/4/15 TOTAL SOVEREIGN BONDS (Cost  $3,487,277) U.S. GOVERNMENT & AGENCY OBLIGATION  3.3% U.S. Government Agency  3.3% Federal Home Loan Bank (FHLB), Bonds, 4.500% due 10/9/09 (Cost - $1,234,445) See Notes to Schedule of Investments. 7 SMASh Series EC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Shares Security Value CONVERTIBLE PREFERRED STOCKS  0.0% CONSUMER DISCRETIONARY  0.0% Automobiles  0.0% General Motors Corp. (Cost - $15,000) $ PREFERRED STOCKS  0.3% FINANCIALS  0.3% Consumer Finance  0.3% Preferred Blocker Inc., 7.000% (a) (Cost - $93,114) TOTAL INVESTMENTS BEFORE SHORT-TERM INVESTMENTS (Cost  $35,838,279) Face Amount SHORT-TERM INVESTMENTS  11.1% U.S. Government Agency  1.1% Federal National Mortgage Association (FNMA), Discount Notes, 0.351% due 5/18/09 (g)(h)(i) (Cost-$434,556) Repurchase Agreements  10.0% Merrill Lynch, Pierce, Fenner & Smith Inc. repurchase agreement, dated 1/30/09, 0.210% due 2/2/09; Proceeds at maturity - $1,834,032 (Fully collateralized by U.S. government agency obligation, 0.000% due 11/16/09; Market value - $1,870,680) Morgan Stanley tri-party repurchase agreement dated 1/30/09, 0.170% due 2/2/09; Proceeds at maturity - $1,866,026; (Fully collateralized by U.S. government agency obligation, 5.100% due 9/10/12; Market value - $1,903,321) Total Repurchase Agreements (Cost $3,700,000) TOTAL SHORT-TERM INVESTMENTS (Cost $4,134,556) TOTAL INVESTMENTS  82.1% (Cost  $39,972,835#) Other Assets in Excess of Liabilities  17.9% TOTAL NET ASSETS  100.0% $  Face amount denominated in U.S. dollars, unless otherwise noted. (a) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (b) Payment-in-kind security for which part of the income earned may be paid as additional principal. (c) Illiquid security. (d) Variable rate security. Interest rate disclosed is that which is in effect at January 31, 2009. (e) Security is currently in default. (f) Security is valued in good faith at fair value by or under the direction of the Board of Trustees (See Note 1). (g) All or a portion of this security is held at the broker as collateral for open futures contracts. (h) Rate shown represents yield-to-maturity. (i) On September 7, 2008, the Federal Housing Finance Agency placed Fannie Mae and Freddie Mac into Conservatorship. # Aggregate cost for federal income tax purposes is substantially the same. Abbreviations used in this schedule: BRL - Brazilian Real CAD - Canadian Dollar EUR - Euro GMAC - General Motors Acceptance Corp. See Notes to Schedule of Investments. 8 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies SMASh Series EC Portfolio (the "Portfolio") is a separate investment series of the Master Portfolio Trust (the "Trust"). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the"1940 Act"), as an open-end management investment company. The Declaration of Trust permits the Trustees to issue beneficial interest in the Portfolio. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Debt securities are valued at the mean between the last quoted bid and asked prices provided by an independent pricing service that are based on transactions in debt obligations, quotations from bond dealers, market transactions in comparable securities and various other relationships between securities. Equity securities for which market quotations are available are valued at the last reported sales price or official closing price on the primary market or exchange on which they trade. Publicly traded foreign government debt securities are typically traded internationally in the over-the-counter market, and are valued at the mean between the last quoted bid and asked prices as of the close of business of that market.
